DENY; and Opinion Filed May 21, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00294-CV

                     IN RE MICHEAL GEROD MCGREGOR, Relator

                 Original Proceeding from the 194th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F99-22740-I

                             MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Carlyle
                                   Opinion by Justice Osborne
       In this original proceeding, relator complains that the trial court has not held a hearing to

determine whether a 1999 indictment and a 2001 indictment arose from the same offense and has

failed to expunge the 1999 indictment. We deny the petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). As the party seeking

relief, the relator has the burden of providing the Court with a sufficient mandamus record to

establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). Rules 52.3 and 52.7 require the relator to provide “a certified or sworn copy” of

certain documents, including any order complained of, any other document showing the matter

complained of, and every document that is material to the relator’s claim for relief that was filed

in any underlying proceeding. TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1).
        Here, relator has not filed an appendix or mandamus record. The petition is insufficient to

establish that a petition for expunction or any motion regarding the 1999 and 2001 indictments

was properly filed and timely presented and that the trial court was asked to rule but failed to do

so within a reasonable time. As such, relator has not established a violation of a ministerial duty

and is not entitled to mandamus relief. Accordingly, we deny relator’s petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).




                                                   /Leslie Osborne/
                                                   LESLIE OSBORNE
                                                   JUSTICE




190294F.P05




                                                 –2–